Citation Nr: 0844521	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as secondary to service-connected degenerative 
arthritis of the left knee. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The October 2005 
rating decision also denied service connection for 
osteoarthritis of the left knee.  In December 2005, the 
veteran entered a notice of disagreement as to the denial of 
service connection for both knee disorders.  A statement of 
the case was issued in April 2006 and the veteran perfected 
his appeal in June 2006.  However, in a Decision Review 
Officer decision issued in July 2007, service connection was 
granted for degenerative arthritis of the left knee and an 
initial 10 percent evaluation was assigned, effective June 
13, 2005.  As this is a full grant of the benefit sought on 
appeal, the issue of entitlement to service connection for a 
left knee disorder is not currently before the Board.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in August 2007; a transcript of that hearing is 
associated with the claims file.  The veteran's spouse also 
attended the hearing, but did not offer testimony on the 
matter pending before the Board.

The Board notes that, at the time of the veteran's Board 
hearing, he submitted an August 2007 statement from Dr. J. 
Van Houten.  In a written statement received in connection 
with such document, the veteran waived agency of original 
jurisdiction (AOJ) consideration of the evidence.  See 
38 C.F.R. § 20.1304 (2008).  Therefore, the Board may 
properly consider the newly received evidence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran does not claim that he incurred a right knee 
disorder while on active military service.  In fact, at his 
August 2007 Board hearing, he testified that he did not 
experience right knee symptomatology until a few years after 
he was discharged.  Rather, both at his Board hearing and in 
other documents of record, the veteran contends that his 
right knee disorder, which is currently diagnosed as 
osteoarthritis and chondrocalcinosis, is secondary to his 
service-connected left knee degenerative arthritis.  
Specifically, he alleges that, as a result of his left knee 
disability, he has relied heavily on his right knee and, over 
time, developed a right knee disorder.  Therefore, the 
veteran claims that service connection is warranted for his 
right knee disorder.  

The Board finds that a remand is necessary in order to obtain 
outstanding private and VA treatment records.  In this 
regard, the Board notes that, at his August 2007 hearing, the 
veteran indicated that he was currently receiving treatment 
for his right knee from both Dr. Van Houten and the VA 
Medical Center in Miami, Florida.  Also, at that same time, 
he submitted an Authorization and Consent to Release 
Information to VA form (VA Form 21-4142) for Dr. B. Horuath 
of Coral Springs, Florida.  On such form, the veteran 
indicated that Dr. Horuath had treated him in 1980-81 for his 
right knee.  Also at the hearing, the veteran indicated that 
he had received treatment for his right knee disorder from 
another private physician located in Fort Lauderdale, 
Florida.  With the exception of the August 2007 statement 
from Dr. Van Houten and VA examination reports, there are no 
treatment records, VA or otherwise, contained in the claims 
file.  Therefore, a remand is required in order to obtain any 
outstanding treatment records from Drs. Van Houten and 
Horuath, the VA Medical Center in Miami, and any other 
physician which the veteran identifies as providing treatment 
for his right knee disorder.   

Additionally, the Board finds that the veteran should be 
provided with a VA examination in order to determine the 
current nature and etiology of his right knee disorder.  In 
this regard, the Board notes that the record contains 
conflicting medical opinions on this issue.  Specifically, a 
September 2005 VA examiner opined that the veteran's right 
knee disorder is less likely as not (less than 50/50 
probability) caused by his left knee condition.  However, in 
his August 2007 statement, Dr. Van Houten indicated that it 
is likely that the veteran's previous left knee surgery may 
have affected his right knee by increasing wear and tear.  
Therefore, the Board finds that the veteran should be 
afforded a VA examination to be conducted by an orthopedic 
specialist in order to determine whether his current right 
knee disorder is proximately due to, the result of, or has 
increased in severity as a consequence of his service-
connected left knee degenerative arthritis. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for any private treatment records 
he wishes VA to obtain, to specifically 
include those from Dr. Van Houten, and the 
unnamed private physician located in Fort 
Lauderdale, Florida.  Thereafter, any 
treatment records not previously obtained 
from Dr. Van Houten, Dr. B. Horuath, and 
the Miami VA Medical Center, as well as 
any other identified locations, should be 
obtained and associated with the claims 
file.  

2.  After completing the above, the 
veteran should be scheduled for a VA 
examination conducted by an orthopedic 
specialist in order to determine the 
nature and etiology of his current right 
knee disorder.  The claims file  must be 
made available to the examiner for review.  
Any evaluations, studies, and tests deemed 
necessary by the examiner, if any, should 
be conducted.  

Besides identifying each current 
disability of the right knee, the examiner 
is requested to offer an opinion as to 
whether such disorder is proximately due 
to, the result of, or has increased in 
severity as a consequence of the veteran's 
service-connected left knee degenerative 
arthritis.  All opinions expressed should 
be accompanied by supporting rationale.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
should be readjudicated, to include 
consideration of 38 C.F.R. 
§ 3.310.  If the claim remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

A veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




